Title: Notes on Lease to Eli Alexander, 21 July 1805
From: Jefferson, Thomas
To: 


                  Alexr
                  takes upon lease the whole of the 8. fields at Shadwell of 40. acres each heretofore laid off & leased with so much of Lego, as he shall prepare & inclose for culture between Shadwell & the part thereof leased to J.W.E.
                  In considn of the lands being out of order & scarcely inclosed
                  the 1st. year he pays no rent;
                  the 2d year he pays rent for only half of Shadwell
                  the 3d year he pays rent for all Shadwell.
                  the 4th. for all Shadwell & so much of Lego as he shall have prepared & inclosed, all at 1. D. per acre.
                  
                  at Lego he may clear 8. as. annually where both parties shall agree, paying no rent for it the 1st. year, but 1. D. an acre every year after.
                  
                  he covenants during his term to have all the leased lands well inclosed, & so to leave them at the end of his term
                  
                  lease to commence   1805. & to continue 10. y. rotation begin on putting in 3d. crop
                  
                  Th:J. to do.
                  to shed barn on two sides
                  make cellar under one half of house
                  to sow 100. bush. wheat,   Alexr leavg same sown.
               